Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page1of 33

UNITED STATES BANKRUPTCY COURT

_MiDSLE _ pisTRICTOF LLvA: AA
DIVISION

IN RE:

} CASENUMBER: © | X- Dk -682!- CCL
Dow Kae 4 ToAAUIO
}
}
}

soce Cauarnin CO TRCK Sou

DEBTOR. CHAPTER 11

 

DEBTOR'S MONTHLY OPERATING REPORT (INDIVIDUAL)
FOR THE PERIOD
FROM 10/01/2019 TO 10/31/2019 Lo

Comes now the above-named debtor and files its Monthly Operating Report in accordance wit h he Guidelines
established by the United States Trustee and FRBP 2015. o

y

 
  

Dated: 10/29/2016 fy

Attorney for Debtor

Debtor's Address Attomey's Address

and Phone Number:

ISsl@ (Pen bi0 DAroew
Manors AA? EL ZY SL

7

ta. S/Z—-81O-SIOO

and Phone Number:
1020 £2. MVAQGE AVE
SOT 40D
La obo Kh

_ OALROCbO fF #
BarNo. i734
Tel. Ol -<¢ -£4¢O

Note: The original Monthly Operating Report is to be filed with the court and a copy simultaneously provided to the United States Trustee.
Monthly Operating Reports must be filed by the 20th day of the following month.

For assistance in preparing the Monthly Operating Reporn, refer to the followng resources on the United States Trustee Program website,
http://www.usdoj.gov/ust/r21/req info.htm.

1) Instructions for Preparation Debtor's Chapter 11 Monthly Operating Repon

2) Initial Filing Requirements

3) Frequently Asked Questions (FAQs)
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 2 of 33

SUMMARY OF CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case Name: Don K Juravin
Case Number: 6° /£ bfx -G6 99] ~@ aT
Note: The Information requested below is a summary of the information reported the various Schedules and Attachments contained within this repc.
Month Cumulative
10/31/2019
Total
11,299.86
CASH- Beginning of Month (Household)
1,389.70
CASH- Beginning of Month (Business)
32,190.15
Total Household Receipts 46,712.21
50,900.00 50,900
Total Business Receipts
95,779.71 97,612.21
Total Receipts
30,190.04 33,412.24
Total Household Disbursements ;
37,217.44 47,909.40
Total Business Disbursements ,
67,407.48 81,321.64
Total Disbursements 321.
28,372.23 28,980.13
NET CASH FLOW (Total Receipts minus Total Disbursements)
13,300.09 24,599.95
CASH- End of Month (Individual)
15,072.26 16,369.05,
CASH- End of Month (Business)
CALCULATION OF DISBURSEMENTS FOR UNITED STATES TRUSTEE QUARTERLY FEES
TOTAL DISBURSEMENTS (From Above) 67,407.48 81,321.64
Less: Any Amounts Transferred or Paid from the Business Account to the (6,607.58) (7,273.54)
Household Account (i.e., Salary Paid to Debtor or Owner's Draw)
DISBURSEMENTS FOR U.S. TRUSTEE FEE CALCULATION | 60,799.90 | 74,048.10

 

I declare under penalty of perjury that this statementand the accompanying documents and reports are true and correct to the best of
‘ my knowledge and belief

This day of 20,

 

Debtor's Signature

Monthly Operating Report - Indivdual
SCHEDULE OF HOUSEHOLD
CASH RECEIPTS AND CASH DISBURSEMENTS

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 3 of 33

 

Month

 

Cumulative

 

 

10/31/2019

 

Lota!

 

CASH Beginning of Month

11,299.86

 

 

(CASH RECEIPTS

 

 

{ Salary or Cash from Business

12,396.80

12,396.80

 

| Wages from Other Sources (attach list to this report)

 

| Interest or Dividend Income

12

62

 

| Alimony or Child Support

 

| Social Security/Pension/Retirement

 

| Sale of Household Assets (attach list to this report)

 

Loans/Borrowing from Outside Sources (attach list to this report)

 

 

Other (specify) (attach list to this report)

ee ee

 

19,793.35

34,314.91

 

 

LOTAL RECEIPTS

43,490.13

46,712.33

 

 

(CASH DISBURSEMENTS

 

 

{ Alimony or Child Support Payments

 

| Charitable Contributions

600.00

 

600.00

 

| Gifts

| Household Expenses/Food/Clothing
| Household Repairs & Maintenance
| Insurance

| IRA Contribution

i Lease/Rent Payments

i Medical/Dental Payments

| Mortgage Payment(s)

| Other Secured Payments

| Taxes - Personal Property

| Taxes - Real Estate

| Taxes Other (attach schedule)

| Travel & Entertainment

| Tuition/Education

 

 

Utilities (Blectic,.Gas, Water, Cable, Sanitation)
Vehicle Ye -

{ Vehicle Secured Payment(s)

| U.S. Trustee Quarterly Fees

49.75

10,570.00,

470.29

48.75

10,570.00,

470.29

Leer HERS GORY UE Pi paca poi eR EES cet nN Wd A Pe eA SET PN A

 

 

 

 

Professional Fees (Legal, Accounting)
Other (attach schedule)

 

18,500.00

 

 

21,722.20

 

 

 

Yotal Household Disbursements

30,190.04

33,412.24

 

 

CASH - End of Month (Must equal reconciled bank statement-

 

13.300.09

 

13.300.09

 

 

Attachment NO. 2)

Monthly Operating Report - Individual
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 4 of 33

MONTHLY OPERATING REPORT ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTACHMENT NO. 1
INDIVDUAL
QUESTIONNAIRE
YES* NO
1. Have any assets been sold or transferred outside the normal course of business during this x
reporting period?

3

. Have any funds been disbursed from any account other than a debtor in possession account? x
3. Arc any post-pctition receivables (accounts, notes, or loans) duc from any relatives, x

insiders, or related party?
4. Have any payments been made on pre-petition liabilities this reporting period? x
S. Have any post-petition loans been received by the debtor from any party? x
6. Are any post-petition payroll taxes past due?
7. Are any post-petition state or federal income taxes past due?
8. Are any post-petition state or local sales taxes past due?
9. Are any post-petition real estate taxes past due?
10. Are any amounts owed to post-petition creditors/vendors delinquent?
11, Are any wage payments past due?
*If the answer to any of the above questions is "YES." provide a detailed explanation of each item on a separate sheet.
INSURANCE INFORMATION
YES NO*

 

1. Are real and personal property. vehicle/auto, general lability. fire. theft, worker's
compensation. and other necessary insurance coverages in effect?
2. Are all premium payments current?

 

 

 

 

 

 

*If the answer to any of the above questions is "NO." provide a detailed explanation of each item on a separate sheet.

CONFIRMATION OF INSURANCE

Amount Delinquency
TYPE of POLICY and CARRIER Period of and F: Amount

 

Check here if United States Trustee has been listed a a Certificate Holder on all policies of insurance.

 

DESCRIBE PERTINENT DEVELOPMENTS. EVENTS, AND MATTERS DURING THIS REPORTING PERIOD:

Estimated Date of Filing the Plan of Reorganization and Disclosure Statement:

 

 

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 5of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO. 34
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - HOUSEHOLD

 

 

 

 

 

 

 

Name of Bank TD BANK / FIRST GLOBAL HELATH CORP
Account Number 436-7787153

Purpose of Account (Personal) BUSINESS

Type of Account (e.g., Checking) OPERATING / CHECKING

 

Check Date o

Number | Check Amount
ACH 10/02

ACH 10/04

10/04

410/17 VISA DDA PUR
10/22 VISA DDA PUR
10/31 BANK FEES

 

TOTAL 39.10

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 6 of 33

SCHEDULE OF BUSINESS

CASH RECEIPTS AND CASH DISBURSEMENTS

 

MUST CURE OBESITY CO.

Month Cumulative
10/31/2019 Total

 

 

CASH - Beginning of Month

401.33 414.33

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

148,000.00 48,000.00

 

Account Receivable Collection

 

Loans/Borrowing from Outside Sources (attach list to this report) 400.00 2,622.20

 

Rental Income

 

Sale of Business Assets (attach list to this report)

 

Other (specify) (attach list to this report)

 

 

Total Business Receipts

18,801.33 21,036.56

 

 

BUSINESS CASH DISBURSEMENTS

 

Net Payroll (Excluding Self)

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household

Account)

222.20

 

Taxes - Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Inventory Purchases

 

Secured/Lease Payments (Business)

 

Utilities (Business)

 

Insurance

20.00 20.00

 

Vehicle Expenses

2,282.83 2,282.83

 

Travel & Entertainment

182.21 182.21

 

Repairs and Maintenance

 

Supplies

1,907.84 1,907.84

 

Charitable Contributions/Gifts

 

Purchase of Fixed Assets

 

Advertising

220.62 220.62

 

Bank Charges

10 23.00

 

Other (attach schedule)

11,144.84 13,144.84

 

 

Total Business Disbursements

15,768.34 18,003.54

 

 

CASH - End of Month (Must equal reconciled bank statement -

Attachment No. 2)

 

3,032.99 3,032.99

 

 

 

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 7 of 33

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

FIRST GLOBAL HEALTH CORPORATION

Month

 

10/31/2019

Cumulative
Total

 

CASH - Beginning of Month

92.91

124.55

 

 

BUSINESS CASH RECEIPTS

 

Cash Sales

 

Account Receivable Collection

 

Loans/Borrowing from Outside Sources (attach list to this report)

500.00

500.00

 

Rental Income

 

Sale of Business Assets (attach list to this report)

 

Other (specify) (attach list to this report)

 

 

Total Business Receipts

592.91

624.55

 

 

BUSINESS CASH DISBURSEMENTS

 

Net Payroll (Excluding Self)

 

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household
Account)

 

Taxes - Payroll

 

Taxes - Sales

 

Taxes Other (attach schedule)

 

Contract Labor (Subcontractors)

 

Inventory Purchases

 

Secured/Lease Payments (Business)

 

Utilities (Business)

 

Insurance

 

Vehicle Expenses

 

Travel & Entertainment

 

Repairs and Maintenance

 

Supplies

 

Charitable Contributions/Gifts

 

Purchase of Fixed Assets

 

Advertising

 

Bank Charges

39.10

70.74

 

 

Other (attach schedule)

 

 

Total Business Disbursements

39.10

70.74

 

 

CASH - End of Month (Must equal reconciled bank statement -
Attachment No. 2)

 

$53.87

 

553.81

 

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 8 of 33

SCHEDULE OF BUSINESS
CASH RECEIPTS AND CASH DISBURSEMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attachment No. 2)

 

 

11,485.46

 

Month Cumulative
JURAVIN ING 10/31/2019 Total
CASH - Beginning of Month 895.46 352.22
BUSINESS CASH RECEIPTS

Cash Sales 12,000.00 12,000.00

Account Receivable Collection

Loans/Borrowing from Outside Sources (attach list to this report) 20,000.00 20,000.00

Rental Income

Sale of Business Assets (attach list to this report)

Other (specify) (attach list to this report) 9,352.22
Total Business Receipts 32,895.46, 41,352.22
BUSINESS CASH DISBURSEMENTS

Net Payroll (Excluding Self)

Salary Paid to Debtor or Owner's Draw (e.g., transfer to Household 6,607.58 7081.34
Account) ,

Taxes - Payroll

Taxes - Sales

Taxes Other (attach schedule)

Contract Labor (Subcontractors) 1249.34 1,249.34

Inventory Purchases

Secured/Lease Payments (Business)

Utilities (Business) 90.98 90.99

Insurance

Vehicle Expenses 69.28 69.28

Travel & Entertainment 118.08 118.08

Repairs and Maintenance

Supplies 1,766.49 4,766.49

Charitable Contributions/Gifts

Purchase of Fixed Assets

Advertising 984.83 984.83

Bank Charges 10.00 23.00

Other (attach schedule) 10,513.41 18,513.41
Total Business Disbursements 21,410.00 29,866.76
CASH - End of Month (Must equal reconciled bank statement - 11,488.46

 

Monthly Operating Report - Individual

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 9 of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO. 2
INDIVIDUAL

BANK ACCOUNT RECONCILIATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Account Information

TD Bank Account Account Account Account

#1 #2 #3 #4
Name of Bank: TD Bank TD Bank TD Bank TD Bank
A ccount Number: 434-5481107 | 434-5481735 | 434-5480802 | 436-7787153
Purpose of Account (Business/Personal) Personal Business Business Business
ype of Account (e.g. checking) Checking Checking Checking Checking
i. Balance per Bank Statement 11,299.86 401.33 895.46 92.91
Pp. ADD: Deposits not credited (attach list to this report) 32,190.15 18,400.00 32,000.00 500.00
B. SUBTRACT: Outstanding Checks (attach list)
H. Other Reconciling Items (attach list to this report) _ | 30,190.04 15768.34 21,410.00 39.10
5. Month End Balance (Must Agree with Books) | 13,300.09 8,032.99 11,485.46 953.81
TOTAL OF ALL ACCOUNTS g 28,372.35

 

 

 

 

 

Note: Attach a copy of the bank statement and bank reconciliation for each account.

vestment Account Information

Date of Type of Purchase Current
cf Purchase ent Value

  

Note: Attach a copy of each investment account statement.
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 10 of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO. 34
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - HOUSEHOLD

 

 

 

 

 

 

 

Name of Bank TD BANK
Account Number 434-5481107
Purpose of Account (Personal) Personal
Type of Account (e.g., Checking) Checking

 

Check Date
Number | Check
ACH 08/18 TRANSFER TO ACCOUNT
10/04 TRANSFER
10103
40/04 TRANSFER TO ACCOUNT 4345480802
10/08 GLIC
10/15 ONLINE
4016

Amount

 

TOTAL 30,190.04

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 11 of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3B
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

Name of Bank TD BANK /
nt Number
Purpose of Account (Business) OPERATING
ype of Account (e.g., Checking)

Check Date
Number | Check Amount
ATM 40/21 AMERICAN EXPRESS
N/A 10/30
ACH 10/30 AMERICAN
ACH 10/34
10/34 BANK FEES

AL

 

if any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 12 of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO. 3C
INDIVIDUAL

CASH DISBURSEMENTS DETAILS - BUSINESS

 

 

 

 

 

 

 

Name of Bank TD BANK /JURAVIN INC
Account Number 434-5480802
Purpose of Account (Business) OPERATING

Type of Account (e.g., Checking) CHECKING

 

Check Date of
Number | Check Amount
ATM 410/07 TRANSFER 4645484
10/21 TRANSFER
10/30 AMERICAN EXPRESS
10/31 BANK FEES

 

TOTAL

If any checks written this period have not been delivered to the payee, provide details, including the payee, amount, explanation for
holding check and anticipated delivery date of check.

 
Case 6:18-bk-06821-KSJ Doc 214

MONTHLY OPERATING REPORT -

Filed 11/21/19 Page 13 of 33

 

 

 

 

 

 

 

INDIVIDUAL
ACCOUNTS RECEIVABLE RECONCILIATION Scheduled Current Month
(Pre- & Post- Petition) Amount
Accounts Receivable Beginning Balance 0
Plus: Billings During the Month 0
Less: Collections During the Month 0
Adjustments or WriteOffs* 0
Accounts Receivable Ending Balance** 0

 

 

 

 

 

(Pre- & Post- Petition) Amount

0 - 30 Days
31 - 60 Days
61 - 90 Days
Over 80 Days

otal Accounts Receivable**

* Attach explanation of any adjustment or writeoff.

™ The “current month” of these two lines must equal.

~PETITION TAXES N/A

Taxes
Withholding**
FICA - Employee
FICA - Employer
Unem
Income
Other List

otal Federal Taxes

& Local Taxes
Withh
Sales

Unemployment

Real

Personal

Other (Attach

otal State & Local Taxes
otal Post-Petition Taxes

Current Month

 

Amount
Withheld &
or Accrued

 

ATTACHMENT NO. 4

* The beginning tax liability should represent the ilability from the prior month, or if this is the first report, the amount should be zero
“ Attach copies of IRS Form 6123 or your FTD coupon and payment receipt to verify payment or deposit

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 14 of 33

MONTHLY OPERATING REPORT - ATTACHMENT NO.5
INDIVIDUAL

Payable Beginning Balance”

Plus: New Indebtedness During the Month
Less: Amount Paid on Acct. Payables in Month
Adjustments or WriteOffs*™”

Payable Balance

 

~ The beginning AVP Habllity should represent the liability from the prior manth, or if this Is the first report, the amount should be zero
“Attach explanation for any adjustment or write-off.

all bills or invoices incurred since the ofthe and have NOT been
Date Days
Vendor & of Bill/Invoice - Incurred Amount

 

“** Listany additlonal payables on a separate sheet and attach to this schedule.

 

POST-PETITION STATUS OF SECURED NOTES, LEASES, AND ADEQUATE PROTECTION PAYMENTS

Scheduled Total Past Due Total Number
Monthly Payment From Prior Amount Paid Total Unpaid of Payments
Name of Secured Creditor / Lessor Due Month(s) During Month Postpetition Past Due

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 6:18-bk-06821-KSJ

Bank

America’s Most Convenient Bank®

 

DON KARL JURAVIN
DIP CASE 18-06821 MFLO
15118 PENDIO DR

MONTVERDE FL 34756-3606

 

W accept LS

Page:

Statement Period:
Cust Ref #:
Primary Account #:

Doc 214 Filed 11/21/19 Page 15 of 33

EMENT OF ACCOUNT

1 of 3

Sep 18 2019-Oct 17 2019
4345481107-039-E-***
434-5481107

We! re “pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain

electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government

agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

learn more.
Chapter 11 Checking
DON KARL JURAVIN Account # 434-5481107
DIP CASE 18-06821 MFLO
SUMMARY
Beginning Balance 11,299.86 Average Collected Balance 7,892.95
Electronic Deposits 32,190.15 Interest Earned This Period 0.12
Other Credits 0.12 Interest Paid Year-to-Date 4.12
Annual Percentage Yield Earned 0.05%
Electronic Payments 30,190.04 Days in Period 30
Ending Balance 13,300.09
Total for this Period Total Year-to-Date
Total Overdraft Fees $0.00 $0.00
Total Returned Item Fees (NSF) $0.00 $35.00
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
09/30 ACH DEPOSIT, DISCOVER BANK PREARRANGE ****965792 8,953.11
10/01 ACH DEPOSIT, UNITED MEDICAL G PAYROLL ****0000-0339-0 6,198.40
10/02 CCD DEPOSIT, STRIPE TRANSFER ST-H1M9J5Z7Z5F7 0.64
10/02 ACH DEPOSIT, ALLY BANK P2P DON JURAVIN 510.46
10/07 eTransfer Credit, Online Xfer 10,000.00
Transfer from CK 4345480802
10/08 ACH DEPOSIT, DISCOVER BANK PREARRANGE ****965792 329.14
10/16 ACH DEPOSIT, UNITED MEDICAL G PAYROLL ****0000-0339-0 6,198.40
Subtotal: 32,190.15
Other Credits
POSTING DATE DESCRIPTION AMOUNT
10/03 INTEREST PAID 0.12
Subtotal: 0.12
Calls |-937-2000 for 24-hour Bank-by-Phone services or connect to www.icbank.com
Sank Deposits FDIC Insured { TD Bank, ALA. | Equal Housing Lender @e

 
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19

    

Page 16 of 33

 

ccoun!
CcCcounL Page: 2 of 3
Begin by adjusting your account register , Your ending balance shown on this
as follows: statement is: ©
, Ending 13,300.09
Subtract any services charges shown ; . Balance
on this statement. 2. List below the amount of deposits or
. credit transfers which do not appear a
Subtract any automatic payments, on this statement. Total the deposits "Total +
transfers or other electronic with- and enter on Line 2 Deposits
drawals not previously recorded. ~
Add any interest earned if you have 3. Subtotal by adding lines | and 2. os
an interest-bearing account. “
. . 4 Li Sub Total
Add any automatic deposit or 4. List below the total amount of
overdraft line of credit. withdrawals that do not appear on
this statement. Total the withdrawals m
Review all withdrawals shown on this and enter on Line 4. o Total -
statement and check them off in your Withdrawals
account register. 5. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your balance should equal your account
ending account balance. balance. Adjusted
Balance need

   

 

 

 

 

 

 

 

OSITS NOT DOLLARS CENTS WITHDRAWALS NOT
ON STATEMENT ON STATEMENT
Total Deposits

 

 

 

 
 
 

URIER ACCOUNTS ONLY — IN CASE OF ERRORS OR
NS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting the
Bank, piease explain as clearly as you can why you believe there is an error or why
more information is needed. Please include:

+ Your name and account number.

+ Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the

amount you think is in error, so that you have the use of the money during the time it
takes to complete our investigation.

INTEREST NOTICE
Total interest credited by the Bank to you this year will be reported by the Bank to the

internal Revenue Service and State tax authorities. The amount to be reported will be
reported separately to you by the Bank.

 

DOLLARS

CENTS WITHDRAWALS NOT

ON STATEMENT

DOLLARS CENTS

 

 

 

 

 

 

 

Total
Withdrawals

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

Hf you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. in your letter, give us the following information:

+ Your name and account number.

* The dollar amount of the suspected error.

* Describe the error and explain. if you can, why you believe there is an error.

If you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to caiculate
the finance charge on your Moneyline/Overdraft Protection account (the term “ODP”
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 17 of 33

‘Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

  

DON KARL JURAVIN

DIP CASE 18-06821 MFLO Page: 3 of 3
Statement Period: Sep 18 2019-Oct 17 2019
Cust Ref #: 4345481 107-039-E-***
Primary Account #: 434-5481107

 

DAILY ACCOUNT ACTIVITY

Electronic Payments

 

 

 

 

POSTING DATE DESCRIPTION AMOUNT

09/18 eTransfer Debit, Online Xfer 8,000.00
Transfer to CK 4345480802

10/01 eTransfer Debit, Online Xfer 500.00
Transfer to CK 4367787153

10/03 ELECTRONIC PMT-TEL, DUKE ENERGY DUKE PYMNT ****625051 470.29

10/04 eTransfer Debit, Online Xfer 10,000.00
Transfer to CK 4345480802

10/08 ELECTRONIC PMT-WEB, GLIC PHONE PAY ****01113070673 10,570.00

10/15 eTransfer Debit, Online Xfer 49.75
Transfer to CK 4363085527

10/16 eTransfer Debit, Online Xfer 600.00
Transfer to CK 4363085527

Subtotal: 30,190.04

ATI BALANCE DATE BALANCE

09/17 11,299.86 10/04 7,992.30

09/18 3,299.86 10/07 17,992.30

09/30 12,252.97 10/08 7,751.44

10/01 17,951.37 10/15 7,701.69

10/02 18,462.47 10/16 13,300.09

10/03 17,992.30

)-937-2000 for 24-hour 8

how Sat!

 

q 5 m2 $ » & 4 amannas taline Ne emmys
k-by-Phone services or connect to www.icbank.com

 

ey
a
Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender oa
4:00 PM
11/13/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 18 of 33

Reconciliation Detail

DON K JURVIN

TD DIP#1107, Period Ending 10/31/2019

 

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance

Beginning Balance 11,299.86
Cleared Transactions

Checks and Payments - 7 items
Check 09/18/2019 Juravin Inc X ~8,000.00 ~8,000.00
Check 10/01/2019 Juravin Inc Xx -10,000.00 -18,000.00
Check 10/01/2019 First Global Healt... X -500.00 ~18,500.00
Check 10/01/2019 Duke Engergy X -470.29 ~18,970.29
Check 10/08/2019 Xx ~10,570.00 -29,540.29
Check 10/08/2019 xX -600.00 -30,140.29
Check 10/08/2019 x -49.75 -30,190.04

Total Checks and Payments -30,190.04 -30,190.04

Deposits and Credits - 2 items
Deposit 10/31/2019 Xx 0.12 0.12
Deposit 10/31/2019 Discover Xx 32,190.15 32,190.27

Total Deposits and Credits 32,190.27 32,190.27

Total Cleared Transactions 2,000.23 2,000.23

Cleared Balance 2,000.23 13,300.09
Register Balance as of 10/31/2019 2,000.23 13,300.09
Ending Balance 2,000.23 13,300.09

 

Page 1
4:18 PM
11/20/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 19 of 33

JURAVIN INC

Reconciliation Detail

American Express#5003, Period Ending 10/31/2019

 

Type Date Num Name Clr Amount Balance
Beginning Balance 0.00
Cleared Transactions
Charges and Cash Advances - 80 items
Credit Card Ch... 10/07/2019 Bartolone Law xX -10,000.00 -10,000.00
Credit Card Ch... 10/07/2019 xX -9,838.08 -19,838.08
Credit Card Ch... 10/07/2019 Corinneweav xX -656.00 -20,494.08
Credit Card Ch... 10/07/2019 Corinneweav xX -560.00 -21,054.08
Credit Card Ch... 10/07/2019 Paynoeer x -546.96 -21,601.04
Credit Card Ch... 10/07/2019 Freelancer.com x -316.41 -21,917.45
Credit Card Ch... 10/07/2019 Google x -305.20 -22,222.65
Credit Card Ch... 10/07/2019 Amway ctr sale x -228.00 -22,450.65
Credit Card Ch... 10/07/2019 Liquid Web xX -227.35 -22,678.00
Credit Card Ch... 10/07/2019 Hoot Suite Inc xX -189.00 -22,867.00
Credit Card Ch... 10/07/2019 Amazon x ~180.83 -23,047.83
Credit Card Ch... 10/07/2019 Chinagozi x -125.00 -23,172.83
Credit Card Ch... 10/07/2019 Facebook xX -125.00 -23,297.83
Credit Card Ch... 10/07/2019 Arbana X -120.00 -23,417.83
Credit Card Ch... 10/07/2019 Amazon X -100.00 -23,517.83
Credit Card Ch... 10/07/2019 Amazon x -100.00 -23,617.83
Credit Card Ch... 10/07/2019 RocketGenius Inc xX -99.00 -23,716.83
Credit Card Ch... 10/07/2019 Spectrum Xx -90.99 -23,807.82
Credit Card Ch... 10/07/2019 Amazon xX -84.99 -23,892.81
Credit Card Ch... 10/07/2019 Amazon x -84.99 -23,977.80
Credit Card Ch... 10/07/2019 Paynoeer xX -B82.47 -24,060.27
Credit Card Ch... 10/07/2019 7-11 Xx -69.28 -24,129.55
Credit Card Ch... 10/07/2019 Freelancer.com x 62.47 -24,192.02
Credit Card Ch... 10/07/2019 Paynoeer xX -51.55 -24,243.57
Credit Card Ch... 10/07/2019 Paynoeer X -51.55 -24,295.12
Credit Card Ch... 10/07/2019 Paynoeer xX -51.55 -24,346.67
Credit Card Ch... 10/07/2019 Google Suite X -48.00 -24,394.67
Credit Card Ch... 10/07/2019 Protonmail x -48.00 -24,442.67
Credit Card Ch... 10/07/2019 Amazon Xx ~46.50 -24,489.17
Credit Card Ch... 10/07/2019 Golden Corral X -44,89 -24,534.06
Credit Card Ch... 10/07/2019 Amazon x -40.80 -24,574.86
Credit Card Ch... 10/07/2019 Dollar Tree x -38.45 -24,613.31
Credit Card Ch... 10/07/2019 Amazon x -37.99 -24,651.30
Credit Card Ch... 10/07/2019 Twitter Ads Xx -36.08 -24,687.38
Credit Card Ch... 10/07/2019 Twitter Ads x -35.95 -24,723.33
Credit Card Ch... 10/07/2019 Hell N Blazes Bre... X -35.95 -24,759.28
Credit Card Ch... 10/07/2019 Twitter Ads x -35.83 -24,795.11
Credit Card Ch... 10/07/2019 Twitter Ads Xx -35.46 -24,830.57
Credit Card Ch... 10/07/2019 homeed xX -35.00 -24,865.57
Credit Card Ch... 10/07/2019 Graiglist X -35.00 -24,900.57
Credit Card Ch... 10/07/2019 Google Xx ~30.00 -24,930.57
Credit Card Ch... 10/07/2019 Shlomo RentA Car X -28.26 -24,958.83
Credit Card Ch... 10/07/2019 Sixt GMBTH X -27.51 -24,986.34
Credit Card Ch... 10/07/2019 Sixt GMBTH Xx -27.31 -25,013.65
Credit Card Ch... 10/07/2019 Monti Ask.com x -26.34 -25,039.99
Credit Card Ch... 10/07/2019 Paynoeer x -25.77 -25,065.76
Credit Card Ch... 10/07/2019 Twitter Ads X -22.37 -25,088.13
Credit Card Ch... 10/07/2019 Twitter Ads x -22.33 -25,110.46
Credit Card Ch... 10/07/2019 Twitter Ads x -21.84 -25,132.30
Credit Card Ch... 10/07/2019 Twitter Ads xX -21.72 -25,154.02
Credit Card Ch... 10/07/2019 Twitter Ads X -21.66 -25,175.68
Credit Card Ch... 10/07/2019 Twitter Ads x ~21.62 -25,197.30
Credit Card Ch... 10/07/2019 Twitter Ads xX -21.49 -25,218.79
Credit Card Ch... 10/07/2019 Twitter Ads X -21.28 -25,240.07
Credit Card Ch... 10/07/2019 Reamaze.com x -20.00 -25,260.07
Credit Card Ch... 10/07/2019 Google Survey X -20.00 -25,280.07
Credit Card Ch... 10/07/2019 Backhaus Germa... X -17.65 -25,297.72
Credit Card Ch... 10/07/2019 Backhaus Germa... X -14.92 -25,312.64
Credit Card Ch... 10/07/2019 Shipping Club x “13.41 -25,325.75
Credit Card Ch... 10/07/2019 Amazon Xx -12.20 -25,337.95
Credit Card Ch... 10/07/2019 Twitter Ads xX -10.29 -25,348.24
Credit Card Ch... 10/07/2019 Google Music Xx -9.99 -25,358.23
Credit Card Ch... 10/07/2019 Freelancer.com xX -9.51 -25,367.74
Credit Card Ch... 10/07/2019 Freelancer.com x -9.51 -25,377.25
Credit Card Ch... 10/07/2019 Freelancer.com x -9.51 -25,386.76

Page 1
4:18 PM
11/20/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 20 of 33

Reconciliation Detail

JURAVIN INC

American Express#5003, Period Ending 10/31/2019

 

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance
Credit Card Ch... 10/07/2019 Freelancer.com x -8.48 -25,395.24
Credit Card Ch... 10/07/2019 Freelancer.com x -8.48 -25,403.72
Credit Card Ch... 10/07/2019 Google Music x -7.99 -25,411.71
Credit Card Ch... 10/07/2019 Twitter Ads Xx -6.13 -25,417.84
Credit Card Ch... 10/07/2019 Twitter Ads xX -6.13 -25 423.97
Credit Card Ch... 10/07/2019 Freelancer.com X -5.42 -25,429.39
Credit Card Ch... 10/07/2019 Cragilist X ~5.00 -25,434.39
Credit Card Ch... 10/07/2019 Freelancer.com x ~4.39 -25,438.78
Credit Card Ch... 10/07/2019 Facebook x -3.76 -25 442.54
Credit Card Ch... 10/07/2019 Freelancer.com xX -2.76 -25,445.30
Credit Card Ch... 10/07/2019 Freelancer.com Xx -0.58 -25,445.88
Credit Card Ch... 10/07/2019 Freelancer.com xX -0.55 -25,446.43
Credit Card Ch... 10/07/2019 Freelancer.com xX -0.55 -25,446.98
Credit Card Ch... 10/07/2019 Freelancer.com xX -0.45 -25,447.43
Credit Card Ch... 10/07/2019 Freelancer.com x -0.42 -25,447.85

Total Charges and Cash Advances ~25,447.85 -25,447.85

Payments and Credits - 13 items
Transfer 09/03/2019 x 336.24 336.24
Credit Card Cre... 10/07/2019 Reamaze.com x 20.00 356.24
Credit Card Cre... 10/07/2019 Amazon xX 29.39 385.63
Credit Card Cre... 10/07/2019 Home Depot xX 41.22 426.85
Credit Card Cre... 10/07/2019 Amazon x 72.98 499.83
Credit Card Cre... 10/07/2019 Amazon xX 82.94 582.77
Credit Card Cre... 10/07/2019 x 84.99 667.76
Credit Card Cre... 10/07/2019 RocketGenius Inc xX 99.00 766.76
Credit Card Cre... 10/07/2019 Xx 155.04 921.80
Credit Card Cre... 10/07/2019 Amazon X 180.83 1,102.63
Credit Card Cre... 10/07/2019 Hoot Suite Inc Xx 189.00 1,291.63
Credit Card Cre... 10/07/2019 Hoot Suite Inc x 189.00 1,480.63
Transfer 11/01/2019 xX 10,000.00 11,480.63

Total Cleared Transactions -13,967.22 -13,967.22
Cleared Balance 13,967.22 13,967.22
Uncleared Transactions

Payments and Credits - 1 item

Check 10/30/2019 American Express 11,000.00 11,000.00
Total Uncleared Transactions 11,000.00 11,000.00
Register Balance as of 10/31/2019 2,967.22 2,967.22
Ending Balance 2,967.22 2,967.22

 

 

Page 2
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 21 of 33

 

Bank
America’s Most Convenient Bank® E STATEMENT OF ACCOUNT
MUST CURE OBESITY CO Page: 1of3
15118 PENDIO DR Statement Period: Oct 01 2019-Oct 31 2019
MONTVERDE FL. 34756 Cust Ref #: 4345481735-713-E-***
Primary Account #: 434-5481735

  

»w accepis Real Time Payments!

We! re pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

TD Business Simple Checking

 

 

MUST CURE OBESITY CO Account # 434-5481735
ACCOUNT SUMMARY
Beginning Balance 401.33 Average Collected Balance 922.06
Electronic Deposits 18,400.00 — Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Electronic Payments 15,758.34 Annual Percentage Yield Earned 0.00%
Service Charges 10.00 Days in Period 31
Ending Balance 3,032.99

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

 

POSTING DATE DESCRIPTION AMOUNT
10/21 eTransfer Credit, Online Xfer 400.00
Transfer from CK 4345480802
10/29 CTX DEPOSIT, UNITED MEDICAL G SENDER 440219854 9,000.00
10/30 CTX DEPOSIT, UNITED MEDICAL G SENDER 440381692 9,000.00
Subtotal: 18,400.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
10/21 CCD DEBIT, AMEX EPAYMENT ACH PMT W4442 642.61
10/30 eTransfer Debit, Online Xfer 10,000.00
Transfer to CK 4345480802
10/30 CCD DEBIT, AMEX EPAYMENT ACH PMT W5720 1,072.83
10/31 CCD DEBIT, AMEX EPAYMENT ACH PMT W1422 4,042.90
Subtotal: 15,758.34
Service Charges
POSTING DATE DESCRIPTION AMOUNT
10/31 MAINTENANCE FEE 10.00
Subtotal: 10.00

00-937-2000 for 24-nour Sank-by-Phone services or connect to www.tcdbank.com

   

 

Bank Deposits FDIC insured [TO Bank, M.A. | Equal Housing Lender (a?
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 22 of 33

. 7%
Say oye ¢

   

Begin by adjusting your account register
as follows:

Subtract any services charges shown
on this statement.

Subtract any automatic payments,
transfers or other electronic with-
drawals not previously recorded.

Add any interest earned if you have
an interest-bearing account.

Add any automatic deposit or
overdraft line of credit.

Review all withdrawals shown on this
statement and check them off in your
account register.

Follow instructions 2-5 to verify your
ending account balance.

 

DEPOSITS NOT
ON STATEMENT

DOLLARS CENTS

 

 

 

 

 

 

 

Total Deposits

 

 

 

 

        

K CONSUMER ACCOUNTS
TIGNS ABOUT YOUR EL

statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,

Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the :
first statement upon which the error or problem first appeared. When contacting the .
Bank, please explain as clearly as you can why you believe there is an error or why

more information is needed. Please include:

> Your name and account number.

+ Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.

When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. if we take more
than ten (10) business days to do this, we will credit your account for the
amount you think is in error, so that you have the use of the money during the time it

takes to compiete our investigation.

 

ST NOTICE

Ouce

Total interest credited by the Bank to you this year will be reported by the Bank to the
Internal Revenue Service and State tax authorities. The amount to be reported will be

reported separately to you by the Bank.

NLY — IN CASE OF ERRORS OR
ECTRONIC FUNDS TRANSFERS:
If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your

   

2 of 3

 

 
  

Page:
1. Your ending balance shown on this
Statement 1s: Ending 3,032.99
. Balance
2. List below the amount of deposits or
credit transfers which do not appear ~
on this statement. Total the deposits Total +
and enter on Line 2. Deposits
3. Subtotal by adding lines 1 and 2.
aed
a. List below the total amount of Sub Total
withdrawals that do not appear on
this statement. Total the withdrawals a
and enter on Line 4. © total -
Withdrawals

5. Subtract Line 4 from 3. This adjusted
balance should equal your account

 

 

 

 

 

 

 

ee
balance. =" Adjusted
Balance SNE
WITHDRAWALS NOT DOLLARS CENTS WITHDRAWALS NOT DOLLARS CENTS
ON STATEMENT ON STATEMENT
Total
Withdrawals &

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

'f you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

Your name and account number.

The dollar amount of the suspected error.

Describe the error and explain, if you can, why you believe there is an error.
If you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to calculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 23 of 33

 

' America’s Most Convenient Bank® STATEMENT OF ACCOUNT
MUST CURE OBESITY CO
Page: 3 of 3
Statement Period: Oct 01 20719-Oct 31 2019
Cust Ref #: 4345481735-713-E-***
Primary Account #: 434-5481735

 

  

 

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
09/30 401.33 10/30 7,085.89
10/21 158.72 10/31 3,032.99

10/29 9,158.72

www. tdbank.com

 

3-937-2000 for 24-noeur San

   

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender {2}
2:23 PM
11/15/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 24 of 33

MUST CURE OBESITY CO

Reconciliation Detail
TD Bank #1735, Period Ending 10/31/2019

 

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance
Beginning Balance 0.00
Cleared Transactions
Checks and Payments - 5 items
Check 10/21/2019 Juravin Xx -10,000.00 -10,000.00
Check 10/21/2019 American Express Xx -4,042.90 -14,042.90
Check 10/21/2019 American Express X -1,072.83 ~15,115.73
Check 10/21/2019 American Express X ~642.61 -15,758.34
Check 10/31/2019 X -10.00 ~15, 768.34
Total Checks and Payments -15,768.34 -15,768.34
Deposits and Credits - 2 items
Transfer 09/30/2019 X 401.33 401.33
Deposit 10/21/2019 x 18,400.00 18,801.33
Total Deposits and Credits 18,801.33 18,801.33
Total Cleared Transactions 3,032.99 3,032.99
Cleared Balance 3,032.99 3,032.99
Register Balance as of 10/31/2019 3,032.99 3,032.99
Ending Balance 3,032.99 3,032.99

 

Page 1
3:29 PM
11/15/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 25 of 33

MUST CURE OBESITY CO
Reconciliation Detail

AMEX, Period Ending 10/31/2019

Amount

 

 

 

 

 

 

 

 

Type Date Num Name Cir Balance
Beginning Balance 0.00
Cleared Transactions
Charges and Cash Advances - 24 items
Credit Card Ch... 10/31/2019 Automobile Allow... X ~1,036.55 -1,036.55
Credit Card Ch... 10/31/2019 MB Finance x -1,036.55 -2,073.10
Credit Card Ch... 10/31/2019 Best Buy X -899.92 -2,973.02
Credit Card Ch... 10/31/2019 Best Buy x -899.92 -3,872.94
Credit Card Ch... 10/31/2019 ADVANGATE x -108.00 -3,980.94
Credit Card Ch... 10/31/2019 GOOGLE X -84.60 -4,065.54
Credit Card Ch... 10/31/2019 GOOGLE X -79.34 -4,144.88
Credit Card Ch... 10/31/2019 7-11 Xx ~62.88 -4,207.76
Credit Card Ch... 10/31/2019 7-11 x -54.46 -4,262.22
Credit Card Ch... 10/31/2019 SHELL xX -52.11 -4,314.33
Credit Card Ch... 10/31/2019 SUNPASS x -50.00 -4,364.33
Credit Card Ch... 10/31/2019 SUNPASS x -50.00 ~4,414.33
Credit Card Ch... 10/31/2019 LYFT X -28.28 ~4,442.61
Credit Card Ch... 10/31/2019 LYFT x -27.23 -4,469.84
Credit Card Ch... 10/31/2019 LYFT x -26.70 -4,496.54
Credit Card Ch... 10/31/2019 EXXON X -25.28 -4,521.82
Credit Card Ch... 10/31/2019 GOOGLE x -20.00 -4,541.82
Credit Card Ch... 10/31/2019 GEICO X -20.00 -4,561.82
Credit Card Ch... 10/31/2019 Automobile Allow... X ~15.00 ~4,576.82
Credit Card Ch... 10/31/2019 GOOGLE X -12.00 ~4,588.82
Credit Card Ch... 10/31/2019 GOOGLE xX -12.00 -4,600.82
Credit Card Ch... 10/31/2019 NAMECHEPA.C... x ~10.69 ~4,611.51
Credit Card Ch... 10/31/2019 x -2.70 ~4,614.21
Credit Card Ch... 10/31/2019 GOOGLE Xx -1.99 -4,616.20
Total Charges and Cash Advances -4,616.20 -4,616.20
Payments and Credits - 3 items
Check 10/21/2019 American Express x 642.61 642.61
Check 10/21/2019 American Express x 1,072.83 1,715.44
Credit Card Cre... 10/31/2019 x 21.40 1,736.84
Total Cleared Transactions -2,879.36 -2,879.36
Cleared Balance 2,879.36 2,879.36
Uncleared Transactions
Payments and Credits - 1 item
Check 10/21/2019 American Express 4,042.90 4,042.90
Total Uncleared Transactions 4,042.90 4,042.90
Register Balance as of 10/31/2019 -1,163.54 -1,163.54
Ending Balance -1,163.54 -1,163.54

 

Page 1
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 26 of 33

 

Bank
America‘s Most Convenient Bank® E STATEMENT OF ACCOUNT
JURAVIN INCORPORATED Page: 1 of 3
15118 PENDIO DR Statement Period: Oct 01 2019-Oct 31 2019
MONTVERDE FL 34756 Cust Ref #: 4345480802-713-E-***
Primary Account #: 434-5480802

 

ow accepis Real Time Payments!

We're pleased to announce that TD will soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive

RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

TD Business Simple Checking
JURAVIN INCORPORATED Account # 434-5480802

 

   
 

 

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 895.46 Average Collected Balance 2,818.04
Electronic Deposits 32,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Electronic Payments 21,400.00 Annual Percentage Yield Earned 0.00%
Service Charges 10.00 Days in Period 31
Ending Balance 11,485.46
¥ ACCOUNT ACTIVITY
Electronic De oposite
POSTING DATE DESCRIPTION AMOUNT
10/04 eTransfer Credit, Online Xfer 10,000.00
Transfer from CK 4345481107
10/29 CTX DEPOSIT, UNITED MEDICAL G SENDER 440219026 9,000.00
10/29 CTX DEPOSIT, UNITED MEDICAL G SENDER 440220242 3,000.00
10/30 eTransfer Credit, Online Xfer 10,000.00
Transfer from CK 4345481735
Subtotal: 32,000.00
Electronic Payments
POST s DESCRIPTI AMOUNT
10/07 eTransfer ‘Debit Online Xfer 10,000.00
Transfer to CK 4345481107
10/21 eTransfer Debit, Online Xfer 400.00
Transfer to CK 4345481735
10/30 CCD DEBIT, AMEX EPAYMENT ACH PMT W5606 11,000.00
Subtotal: 21,400.00
DESCRIPTION AMOUNT
MAINTENANCE FEE 10.00
Subtotal: 10.00

connect to www.tcban

 

K.com

 

Sank Deposits FOIC insured | TD Bank, N.A. | Equal Housing Lender CS
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 27 of 33

 

 

 

 

Page: 2 of 3
Begin by adjusting your account register ; Your ending balance shown on this a
as follows: statement is: “
. Ending 11,485.46
Subtract any services charges shown . ; Balance
on this statement. 2. List below the amount of deposits or
5 ; credit transfers which do not appear wn
ubtract any automatic payments, on this statement. Total the deposits Total +
transfers or other electronic with- and enter on Line 2 Deposits
drawals not previously recorded. ~
Add any interest earned if you have 3. Subtotal by adding lines 1 and 2.
an interest-bearing account.
: : 4 Li Sub Total

Add any automatic deposit or 4, List below the total amount of
overdraft line of credit. withdrawals that do not appear on

; this statement. Total the withdrawals
Review all withdrawals shown on this and enter on Line 4. Total .
statement and check them off in your Withdrawals
account register. 5. Subtract Line 4 from 3. This adjusted
Follow instructions 2-5 to verify your balance should equal your account ~
ending account balance. balance. © adjusted

Balance NN

    

DEE

 

 

 

 

 

 

 

 

POSITS NOT DOLLARS CENTS WITHDRAWALS NOT
ON STATEMENT ON STATEMENT

'
Total Deposits

| ®

 

 

FOR CONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR
lONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
more information is needed. Please include:

 

 

+ Your name and account number.

+ Adescription of the error or transaction you are unsure about.

+ The dollar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the

amount you think is in error, so that you have the use of the money during the time it
takes to complete our investigation.

EST NOTICE

Total interest credited by the Bank to you this year will be reported by the Bank to the
Internal Revenue Service and State tax authorities. The amount to be reported will be
reported separately to you by the Bank.

 

i

    
  

 

 

 

 

 

 

 

CENTS WITHDRAWALS NOT| DOLLARS CENTS
ON STATEMENT
Total
Withdrawals @
i

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

if you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

+ Your name and account number.

+ The dollar amount of the suspected error.

+ Describe the error and explain, if you can, why you believe there is an error.

If you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
or "OD" refers to Overdraft Protection), the Bank discloses the Average Daily Balance
on the periodic statement as an easier method for you to caiculate the finance
charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.
To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on
the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the tota! balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 28 of 33

Bank

America’s Most Convenient Bank® STATEMENT OF ACCOUNT

 

JURAVIN INCORPORATED

 

 

 

Page: 3 of 3
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #: 4345480802-713-E-***
Primary Account #: 434-5480802
BALANCE DATE BALANCE
895.46 10/29 12,495.46
10/04 10,895.46 10/30 11,495.46
10/07 895.46 10/31 11,485.46

10/21 495.46

 

. af i a 8 ay ~eengi , mes & a, rananas Sclhanmk cam
© tor 24-nour Bank-by-Phone services or connect to www.tcbank.com

 

Sank Deposits SDIC insured | TD Bank, N.A.| Equal Housing Lender fay
3:39 PM
11/20/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 29 of 33

Reconciliation Detail

JURAVIN INC

TD Bank #0802, Period Ending 10/31/2019

 

 

 

 

 

 

 

 

 

Type Date Num Name Cir Amount Balance
Beginning Balance 543.24
Cleared Transactions
Checks and Payments - 4 items
Check 10/07/2019 DON JURAVIN X -10,000.00 ~10,000.00
Check 10/21/2019 MUST CURE OB... X -400.00 ~10,400.00
Check 10/30/2019 American Express Xx -11,000.00 -21,400.00
Check 10/31/2019 x -10.00 -21,410.00
Total Checks and Payments -21,410.00 -21,410.00
Deposits and Credits - 1 item
Deposit 10/01/2019 x 32,000.00 32,000.00
Total Deposits and Credits 32,000.00 32,000.00
Total Cleared Transactions 10,590.00 10,590.00
Cleared Balance 10,590.00 11,133.24
Uncleared Transactions
Deposits and Credits - 1 item
Deposit 09/30/2019 336.24 336.24
Total Deposits and Credits 336.24 336.24
Total Uncleared Transactions 336.24 336.24
Register Balance as of 10/31/2019 10,926.24 11,469.48
Ending Balance 10,926.24 11,469.48

 

 

Page 1
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 30 of 33

 

  

Bank
America’s Most Convenient Bank® E STATEMENT OF ACCOUNT
FIRST GLOBAL HEALTH CORPORATION Page: 1o0f3
15118 PENDIO DR Statement Period: Oct 01 2019-Oct 31 2019
BELLA COLLINA FL 34756 Cust Ref #: 4367787153-717-E-***
Primary Account #: 436-7787153
now accepts Real Time Payments!

We' re pleased to announce that TD vail soon accept Real Time Payments (RTPs), which means you can receive certain
electronic payments sent through RTP almost immediately. This is good news for consumers, businesses, and government
agencies who use RTPs. As a TD Customer, you are automatically enrolled. Please be advised that you may not send or receive
RTPs on behalf of a person who is not a resident of, or otherwise residing in, the United States. Please visit tdbank.com/RTP to
learn more.

TD Business Convenience Plus
FIRST GLOBAL HEALTH CORPORATION Account # 436-7787 153

 

 

 

rT SUMMARY
Beginning Balance 92.91 Average Collected Balance 582.80
Electronic Deposits 500.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Electronic Payments 14.10 Annual Percentage Yield Earned 0.00%
Service Charges 25.00 Days in Period 31
Ending Balance 553.81

 

DAILY ACCOUNT ACTIVITY

 

Electronic Deposits

 

POSTING DATE DESCRIPTION AMOUNT
10/01 eTransfer Credit, Online Xfer ~ 500.00
Transfer from CK 4345481107
Subtotal: 500.00
Electronic Payments
POSTING DATE DESCRIPTION AMOUNT
10/02 DEBIT CARD PURCHASE, AUT 093019 VISA DDA PUR 2.83
WORKNHIRE NOIDA END
4085404023183795
10/04 DEBIT CARD PURCHASE, AUT 100219 VISA DDA PUR 2.82
WORKNHIRE NOIDA IND
4085404023183795
10/04 DEBIT CARD PURCHASE, AUT 100219 VISA DDA PUR 2.82
WORKNHIRE NOIDA IND
4085404023183795
10/17 DEBIT CARD PURCHASE, AUT 101519 VISA DDA PUR 2.80
WORKNHIRE NOIDA IND
4085404023183795
10/22 DEBIT CARD PURCHASE, AUT 102019 VISA DDA PUR 2.83
WORKNHIRE NOIDA IND
4085404023183795
Subtotal: 14.10

 

2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 

Bank Deposits FDIC insured | TD Bank, ALA.| Equal Housing Lender (Sy
Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 31 of 33

 

 

VOU
I” Page: 2 of 3
Begin by adjusting your account register, Your ending balance shown on this «
as follows: -— @®
statement is: .

. Ending 553.81
Subtract any services charges shown ; Balance
on this statement. 2, List below the amount of deposits or
Sub . credit transfers which do not appear &

ubtract any automatic payments, on this statement. Total the deposits total +

transfers or other electronic with- and enter on Line 2 Deposits
drawals not previously recorded. ~
Add any interest earned if you have 3. Subtotal by adding lines 1 and 2.
an interest-bearing account. od

: : 4 Li Sub Total
Add any automatic deposit or i. List below the total amount of
overdraft line of credit. withdrawals that do not appear on

this statement. Total the withdrawals mn

Review all withdrawals shown on this and enter on Line 4. ® Total .
statement and check them off in your Withdrawals

account register.

Or

Follow instructions 2-5 to verify your

ending account balance. balance.

 

DOLLARS

g
rit
2
5
wo

WITHDRAWALS NOT
ON STATEMENT

 

 

 

 

 

 

 

 

Total Deposits

 

 

 

 

ONSUMER ACCOUNTS ONLY — IN CASE OF ERRORS OR
TIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:

If you need information about an electronic fund transfer or if you believe there is an
error on your bank statement or receipt relating to an electronic fund transfer,
telephone the bank immediately at the phone number listed on the front of your
statement or write to:

TD Bank, N.A., Deposit Operations Dept, P.O. Box 1377, Lewiston,
Maine 04243-1377

We must hear from you no later than sixty (60) calendar days after we sent you the
first statement upon which the error or problem first appeared. When contacting the
Bank, please explain as clearly as you can why you believe there is an error or why
more information is needed. Please include:

 
  

* Your name and account number.

- Adescription of the error or transaction you are unsure about.

+ The collar amount and date of the suspected error.
When making a verbal inquiry, the Bank may ask that you send us your complaint in
writing within ten (10) business days after the first telephone call.

We will investigate your complaint and will correct any error promptly. If we take more
than ten (10) business days to do this, we will credit your account for the

amount you think is in error, so that you have the use of the money during the time it
takes to complete our investigation.

INTEREST NOTICE
Total interest credited by the Bank to you this year will be reported by the Bank to the

Internal Revenue Service and State tax authorities. The amount to be reported will be
reported separately to you by the Bank.

DOLLARS

 

. Subtract Line 4 from 3. This adjusted
balance should equal your account

= Adjusted
Balance

WITHDRAWALS NOT
ON STATEMENT

CENTS DOLLARS

 

 

 

 

 

 

 

Total
Withdrawals

 

 

 

 

FOR CONSUMER LOAN ACCOUNTS ONLY — BILLING RIGHTS
SUMMARY

In case of Errors or Questions About Your Bill:

If you think your bill is wrong, or if you need more information about a transaction on
your bill, write us at P.O. Box 1377, Lewiston, Maine 04243-1377 as soon as
possible. We must hear from you no later than sixty (60) days after we sent you the
FIRST bill on which the error or problem appeared. You can telephone us, but doing
so will not preserve your rights. In your letter, give us the following information:

> Your name and account number.

+ The dollar amount of the suspected error.

+ Describe the error and explain, if you can, why you believe there is an error.

If you need more information, describe the item you are unsure about.

You do not have to pay any amount in question while we are investigating, but you
are still obligated to pay the parts of your bill that are not in question. While we
investigate your question, we cannot report you as delinquent or take any action to
collect the amount you question.

FINANCE CHARGES: Although the Bank uses the Daily Balance method to calculate
the finance charge on your Moneyline/Overdraft Protection account (the term "ODP"
or "OD" refers to Overdraft Protection), the Bank disclases the Average Daily Balance -
on the periodic statement as an easier method for you to calculate the finance

charge. The finance charge begins to accrue on the date advances and other debits
are posted to your account and will continue until the balance has been paid in full.

To compute the finance charge, multiply the Average Daily Balance times the Days in
Period times the Daily Periodic Rate (as listed in the Account Summary section on

the front of the statement). The Average Daily Balance is calculated by adding the
balance for each day of the billing cycle, then dividing the total balance by the number
of Days in the Billing Cycle. The daily balance is the balance for the day after
advances have been added and payments or credits have been subtracted plus or
minus any other adjustments that might have occurred that day. There is no grace
period during which no finance charge accrues. Finance charge adjustments are
included in your total finance charge.
Case 6:18-bk-06821-KSJ Doc 214

Bank

America’s Most Convenient Bank®

 

FIRST GLOBAL HEALTH CORPORATION

Filed 11/21/19 Page 32 of 33

TATEMENT OF ACCOUNT

 

 

 

 

 

 

Page: 3 of 3
Statement Period: Oct 01 2019-Oct 31 2019
Cust Ref #: 4367787153-717-E-***
Primary Account #: 436-7787153
CCOUNT ACTIVITY
ervice Charges
POSTING DATE DESCRIPTION AMOUNT
10/31 MAINTENANCE FEE 25.00
Subtotal: 25.00
DAILY BALANCE SUMMARY
BALANCE DATE BALANCE
09/30 92.91 10/17 581.64
10/01 592.91 10/22 578.81
10/02 590.08 10/31 553.81
10/04 . 584.44

 
  

6-937-2000 for

~
oe

 

fA ag eolb leom@ "
> OF connect to www.icbank.com

 

 
4:05 PM
11/20/19

Case 6:18-bk-06821-KSJ Doc 214 Filed 11/21/19 Page 33 of 33

TD BANK #7153, Period Ending 10/31/2019

FIRST GLOBAL HEALTH
Reconciliation Detail

 

 

 

 

 

 

 

Type Date Num Name Clr Amount Balance
Beginning Balance 0.00
Cleared Transactions
Checks and Payments - 6 items
Check 10/02/2019 Xx -2.83 -2.83
Check 10/04/2019 Xx -2.82 ~5.65
Check 10/04/2019 Xx -2.82 ~8.47
Check 10/17/2019 x -25.00 -33.47
Check 10/17/2019 Xx -2.83 -36.30
Check 10/17/2019 x -2.80 ~39.10
Total Checks and Payments -39.10 -39.10
Deposits and Credits - 2 items
Deposit 09/30/2019 x 92.91 92.91
Transfer 10/31/2019 Xx 500.00 592.91
Total Deposits and Credits 592.91 592.91
Total Cleared Transactions §53.81 553.81
Cleared Balance §53.81 §53.81
Register Balance as of 10/31/2019 553.81 §53.81
553.81 553.81

Ending Balance

 

Page 1
